Citation Nr: 1413022	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-35 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher, initial rate of special monthly compensation (SMC) for loss of use of a creative organ.

2.  Entitlement to an increased (compensable) rating for service-connected erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 1985 to June 1985, and in the Navy from November 1990 to November 1994, and from March 2003 to September 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO continued a noncompensable rating for erectile dysfunction, but awarded special monthly compensation (SMC) for loss of use of a creative organ.  In April 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2010 on the matter of a higher, initial rate of SMC for loss of use of a creative organ.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2008.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  Except for an Appellant's Brief, all records on Virtual VA appear to be either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Although, as explained in more detail below, the Board is remanding the issue of entitlement to an increased (compensable) rating for service-connected erectile dysfunction, the Board finds that the issue of a higher, initial  SMC rate is not inextricably intertwined with the increased rating claim for erectile dysfunction.  See 38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350; and Diagnostic Code 7522 (2013).  As a result, the currently appealed SMC claim may now be considered without prejudice to the Veteran in any future appeal for a higher rating  for erectile dysfunction.

The Board's decision on the claim for a higher, initial rate of SMC for loss of use of a creative organ is set forth below.  The claim for an increased (compensable) rating for service-connected erectile dysfunction-for which the Veteran has completed the first of two actions required to place this matter in appellate status-is  addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


FINDING OF FACT

The Veteran has been awarded SMC at the maximum rate prescribed by law for loss of use of a creative organ.


CONCLUSION OF LAW

The claim for a higher, initial rate of SMC for loss of use of a creative organ lacks legal merit.  38 U.S.C.A. §§ 1114(k), 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350(a), 3.52 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In this appeal, the Veteran has been provided an explanation for the denial of a higher rate of SMC for loss of use of a creative organ, and afforded ample opportunity to respond with information and/or evidence.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed him.

As will be explained below, the claim herein decided lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the enhanced duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).


II.  Analysis

SMC is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's Rating Schedule. Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  The rate of SMC compensation is a monthly amount, set by statute and adjusted annually, for each such loss, independent of any other awarded compensation.  38 U.S.C.A. § 1114(k).

The Veteran has been awarded SMC for loss of use of a creative organ at the rate prescribed in 38 U.S.C.A. § 1114(k).  The governing legal authority does not provide for a higher rate of SMC for loss of use of a creative organ. Even if the Veteran's erectile dysfunction disability is found to warrant a higher initial rating in any future appeal, the provisions  of  38 U.S.C.A. § 1114(k) would not provide the Veteran with a higher SMC rate.  SMC rates are determined by statute and are not subject to the Board's discretion, and the Board is specifically prohibited from granting benefits that are not authorized by law.  See 38 U.S.C.A. § 7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 U.S. 414, 424 (1990)).  

As the disposition of this case is based on interpretation of the law, and not the facts of this case (which are not in dispute), the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A higher, initial rate of SMC for loss of use of a creative organ is denied.


REMAND

As noted in the Introduction, above, in the October 2009 rating decision on appeal, the RO granted SMC for loss of use of a creative organ and denied an increased (compensable) rating for erectile dysfunction.  In his July 2010 NOD, in addition to disagreeing with the rate of SMC, the Veteran specifically took issue with the assigned "percentage rating."  The Board construes this statement as expressing disagreement with the continued noncompensable rating assigned for erectile dysfunction.  However, the RO has yet to issue a SOC with respect to the claim for an increased (compensable) rating for erectile dysfunction, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013). 

Accordingly, this matter is hereby REMANDED for the following action:

Furnish to the Veteran an SOC on the claim for an increased (compensable) rating for service-connected erectile dysfunction, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal to perfect an appeal of this issue.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claim for an increased (compensable) rating for service-connected erectile dysfunction, within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process;  it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


